Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Tokunaga et al (US 20100120996 A1), does not disclose the claimed catalyst (C) for the condensation and/or addition reaction of component (B) with component (A). Tokunaga discloses the claimed catalyst used to catalyze the ring opening polymerization of polyoxyalkylene. While the polyoxyalkylene is subsequently reacted with isocyanate to form a polyurethane, Tokunaga suggests and exemplifies removing the catalyst from the polyoxyalkylene before mixing with the isocyanate, as pointed out by Applicant in the Arguments submitted on 02/16/2021. Finally, Tokunaga also states that before re-use as a catalyst for polyoxyalkylene formation, the catalyst must be reactivated [0150]. While the skilled artisan would generally assume that a catalyst is not consumed in a reaction, in some case it is deactivated and appears to be in Tokunaga. So even if the catalyst of Tokunaga remained in the polyoxyalkylene during urethane forming reaction with an isocyanate, there is reason to believe that the catalyst of Tokunaga would not be active in the urethane reaction. 
Similar catalysts are known to be used in urethanization, as noted in previously cited Brecht et al (US 6590057 B1). However, the art is replete with urethanization catalysts of many types, so one would not be motivated to find a similar but different catalyst to those in Brecht, even in light of the teachings of Tokunaga. It would require excessive hindsight to arrive at the claimed catalyst in the claimed composition and method. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/            Primary Examiner, Art Unit 1766